Citation Nr: 1625530	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1990, October 2001 to July 2002, and from July 2007 to July 2008, including service in an imminent danger pay area in Kuwait/Afghanistan from August 2007 to June 2008 and her decorations include the Afghanistan Campaign Medal.  Further, the record reflects she had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for type II diabetes mellitus.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that her diabetes developed while on active duty and cites findings showing elevated glucose levels.  Her service treatment records confirm findings of glucose intolerance and records dated in June 2007 reflect glucose testing note she was "pre-diabetes."  Although such findings were noted below, this claim was denied because the record did not show an actual diagnosis of type II diabetes mellitus until September 2010 which was more than 1 year after the Veteran's last separation from active duty in July 2008.  However, it is not clear from the glucose test results whether the Veteran did have diabetes that originated while on active duty or within one year of her separation from service, particularly as several glucose tests note one should refer to guidelines for diagnosis of impaired glucose metabolism and diabetes.  As such, it appears competent medical evidence is required to determine if the glucose test results actually demonstrate diabetes.

The Veteran also contends that her diabetes developed as a result of the medication she was given to treat her service-connected right ankle fracture.  She specifically mentioned simvastatin.  See Transcript p. 3.  The Board acknowledges that medical records reflect the Veteran uses the medication simvastatin, including during the time she was treated for her right ankle fracture in 2008.  However, these records reflect she had this medication prior to the fracture; and records, including in July 2007 and August 2008, show it was for hyperlipidemia/cholesterol.  Nevertheless, the record reflects she has had other medications, and it is not clear from the evidence of record whether any other medication used to treat the ankle fracture could lead to the development of diabetes.  Moreover, such a matter is the type which usually requires competent medical evidence to resolve.

In view of the foregoing, the Board finds that the etiology of the Veteran's current diabetes is not clear from the evidence of record, and that competent medical evidence is required to resolve this matter.  Therefore, a remand is required to accord the Veteran a competent medical examination and opinion to resolve this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As an additional matter, the Board notes the Veteran indicated at her March 2016 hearing that there were potentially pertinent private medical records from Kaiser that were not of record.  See Transcript p. 7.  Therefore, a remand is also required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for diabetes since May 2010.  In particular, follow-up on her report of private treatment through Kaiser at the March 2016 Board hearing.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service diabetes symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of her diabetes.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran currently has type II diabetes mellitus that was incurred in or otherwise the result of her active service, or whether it became manifest within one year of her separation from service in July 2008.  The examiner must specifically refer to the glucose test results in the Veteran's service treatment records suggest the onset of the disease process in service in making this determination.

If the examiner determines the Veteran's diabetes was not directly related to service or present within one year of her July 2008 separation from service, then he or she should express an opinion as to whether it is at least as likely as not the diabetes was caused or aggravated by the service-connected right ankle fracture, specifically the medication(s) given to treat this disability.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

